NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5656-13T2



YVIETTA MATISON,                            APPROVED FOR PUBLICATION

                                                 January 13, 2016
     Plaintiff-Respondent,
                                              APPELLATE DIVISION
v.

MARK LISNYANSKY,

     Defendant-Appellant.
________________________________________________________________

           Argued November 12, 2015 – Decided January 13, 2016

           Before Judges Fuentes, Koblitz and Gilson.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Bergen County, Docket No.
           FM-02-1572-10.

           Scott Adam Laterra argued the cause for
           appellant (Laterra & Hodge, LLC, attorneys;
           Mr. Laterra and Jeffrey B. Hodge, on the
           brief).

           Bruce J. Ackerman argued the cause for
           respondent (Pashman Stein, PC, attorneys;
           Mr. Ackerman, Kamilla B. Rodrigues, and Tadd
           J. Yearing, on the brief).

     The opinion of the court was delivered by

KOBLITZ, J.A.D.

     We   dismiss   this   appeal   based   on    the   legal   doctrine   of

fugitive disentitlement.      A father may not obtain the protection
of our judicial system to appeal a palimony and custody default

judgment while he remains outside of the country avoiding arrest

on an outstanding child-support bench warrant.

    Defendant Mark Lisnyansky appeals from the trial court's

June 20, 2014 order denying his motion to vacate a May 1, 2013

default    judgment,      which       awarded          plaintiff       Yvietta       Matison

palimony and custody of the couple's twin children, who were

born in 2004.          Prior to the default hearing, a warrant for

defendant's arrest had been issued due to his failure to pay

court-ordered child support.               See R. 1:10-2; Pasqua v. Council,

186 N.J. 127, 140 (2006) (stating that a parent is subject to

criminal contempt proceedings pursuant to Rule 1:10-2 when the

"parent    fails    to    abide       by        a    court-ordered       child       support

obligation").       On    the   day    of       the    hearing,    defendant         was    in

Russia and did not personally appear before the trial court.

    According      to     plaintiff,        before       she   came     to     the    United

States    in   March    2006,   defendant            purchased     a   home     valued      at

approximately      $1.9    million         in       Franklin   Lakes     and     paid      for

substantial renovations to the home.                     He also provided a nanny,

interior decorator, and secretary.                     During this time, defendant

returned to Europe to conduct business and plaintiff remained in

the Franklin Lakes home with the children and their nanny.                                   He

subsequently sold the property and plaintiff and the children




                                            2                                        A-5656-13T2
moved to Tenafly where the children were enrolled in private

school.   Defendant continued to provide support to plaintiff

from abroad.

    In 2012, after defendant stopped supporting his children,

plaintiff obtained a court order for child support.                The April

27, 2012 support order states: "A writ of Ne Exeat shall remain

entered   against   defendant"       and    requires    that   a   "bond     or

alternate security, if any[,] shall be posted in an amount to be

determined by the Court upon receipt of defendant's revised Case

Information Statement."      The order also states: "The Warrant for

defendant's arrest shall remain outstanding until he satisfies

his support arrears and complies with the other terms of this

Order."

    After a number of adjournments, the court scheduled the

matter for trial on December 4, 2012.           Defendant sought another

adjournment,   which   the   trial    court    denied.     Defendant       then

failed to appear for the trial and discharged his attorney.                The

court entered a default against defendant and held a four-day

hearing on plaintiff's claims for relief.              On May 1, 2013, the

trial court entered a default judgment.            Defendant later moved

to vacate the default judgment, one day prior to the one-year

limit set forth in Rule 4:50-2.           When this motion was denied, he

filed this appeal through counsel.             While defendant initially




                                      3                             A-5656-13T2
submitted himself to New Jersey's jurisdiction by filing for

relief here, after the warrant was issued he left the country

and became a fugitive.             The child support bench warrant first

issued in 2012 remains outstanding against him.                     Neither party

having    raised    the      issue,   we     directed      the   parties   at     oral

argument to brief the issue of fugitive disentitlement.1

     The fugitive disentitlement doctrine bars a fugitive from

seeking relief in the judicial system whose authority he or she

evades.    Matsumoto v. Matsumoto, 171 N.J. 110, 120 (2002).                         The

doctrine is applicable to both civil and criminal cases.                      Id. at

128-29.    In Matsumoto, Justice Long set forth the standards for

application of the doctrine:


            [T]he party against whom the doctrine is to
            be invoked must be a fugitive in a civil or
            criminal proceeding; his or her fugitive
            status must have a significant connection to
            the issue with respect to which the doctrine
            is sought to be invoked; invocation of the
            doctrine must be necessary to enforce the
            judgment of the court or to avoid prejudice
            to the other party caused by the adversary's
            fugitive status; and invocation of the
            doctrine cannot be an excessive response.

            [Id. at 129.]
Justice    Long    underscored        that     the       fugitive   disentitlement

doctrine   is     not   to    be   imposed     as    a   punishment,   but      as   an


1
  We have ignored all facts set forth in these briefs that were
not provided to the trial court.



                                           4                                 A-5656-13T2
invocation of the court's inherent power to enforce its orders

"against those who have evaded them by fleeing either physically

or constructively."     Id. at 135.

      Here,     defendant     has     been   avoiding    his    court-ordered

responsibility to support his two children while at the same

time seeking to be heard by the court with regard to other

issues in the litigation.           He seeks to avoid the imposition of

the doctrine because one of the issues in the case involves

custody.      We agree that the doctrine is not generally consistent

with a proper analysis of the best interests of the child.                   See

id.   at    133   (stating     that     "whatever     limits   the     fugitive

disentitlement doctrine might impose in other settings would not

be applicable in a custody case in which no enforcement issue

exists").      Here, however, defendant has been afforded contact

with his children by way of continued "supervised parenting time

to be arranged as between the parties."                 Defendant offers no

custodial      alternative,     nor    did   he   complain     about    custody

throughout the litigation — waiting until the last possible date

to file a motion to vacate default judgment.                   He may always

reopen the issue of custody should he be in a position to offer

his children a viable custodial alternative.              See Hand v. Hand,

391 N.J. Super. 102, 105 (App. Div. 2007) (stating that a party

can   modify      a   custody       order    by     demonstrating      "changed




                                        5                              A-5656-13T2
circumstances that affect the welfare of the children").                     We

decline   to   afford   him   the   protection   of   the   court   while   he

flaunts the court's authority from overseas.

    This appeal is therefore dismissed.




                                      6                              A-5656-13T2